Citation Nr: 9912358	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-31 648	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

1.  There is no evidence of a current back disability.  

2.  There is no evidence connecting a current back disability 
to disease or injury incurred or aggravated in service.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim of 
entitlement to service connection for a back disorder.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
duty was satisfied by issuing a statement of the case and 
supplemental statements of the case.  VA has obtained the 
service records, a VA examination and outpatient treatment 
reports.  There is no indication of outstanding records.  The 
representative has argued that the provisions of VA Manual M-
21 require further action by VA.  However, what that action 
might be has not been indicated.  Neither the veteran nor his 
representative has identified any additional pertinent 
evidence which might support the claim.  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  See Savage.  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service medical records show that the veteran reported 
injuring his back in a fall in April 1968.  The diagnosis was 
muscle strain following a fall with good mobility.  Service 
medical records do not contain any other complaints or 
diagnoses concerning the veteran's back.  At the June 1970 
separation examination, the veteran did not report problems 
with back pain and the evaluation of the spine was normal.

A May 1983 VA medical record indicates that the veteran was 
seen complaining of pain the left flank area since changing 
flat tire the previous day.  The veteran reported that the 
side was swollen, he was bent to the left, and that it hurt 
to sit.  The veteran denied a history of low back pain.  The 
examiner noted that the veteran had recently completed a 
self-defense course.   On evaluation, there was severe 
limitation of motion, but none below T10 and there was 
tenderness at L4.  A contemporaneous x-ray study revealed a 
very mild scoliosis concave to the right, with no evidence of 
fracture, subluxation, or narrowing of the disc space.  The 
impressions were musculoskeletal low back pain and scoliosis.

At a June 1991 VA examination, the veteran complained of back 
pain.  There were no findings or a diagnosis of a back 
disorder.

In his May 1997 claim for service connection for a back 
disorder, the veteran contended that he injured his back in a 
fall in service and that he was also hit by a car which 
injured his arm and hip during service.  In support of his 
claim, the veteran submitted an undated portion of a VA 
medical showing diagnoses of low back pain and scoliosis.  
This record is a copy of the May 1983 VA medical record 
previously discussed.  

The veteran is competent to report on that which he has 
personal knowledge, that is that he has back pain.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, his statement 
that his current alleged back disorder is related to his fall 
in service cannot serve to well ground the claim because he 
is not competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The veteran has argued that the "very mild" scoliosis found 
in 1983, over 12 years after he left service, must have been 
present during service and must have continued since.  These 
are medical questions on which the veteran, as a lay witness, 
does not have the necessary medical training and experience 
to provide competent evidence.  The record does not contain 
any evidence from a competent source which shows a current 
scoliosis or which links a current disability to disease or 
injury incurred or aggravated in service.  

There is no competent evidence of a back disorder at the 
current time.  In the absence of current disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
veteran's claim for service connection for a back disorder is 
not well grounded.  Accordingly, this claim is denied.  38 
U.S.C.A. § 5107 (West 1991).

There is also no competent evidence linking a current 
disorder to disease or injury in service.  Because there is 
no evidence of a connection, the claim is not well grounded 
and it must also be denied for this reason.  38 U.S.C.A. § 
5107 (West 1991).

It should be noted that the veteran's combat service does not 
provide a presumption that there is evidence of a current 
disability or that there is evidence which connects a current 
disability to disease or injury in service.  38 U.S.C.A. 
§ 1154 (West 1991).  See Caluza.  


ORDER

Service connection for a back disorder is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

